Earl Warren: Number 482, Local Number 207, International Association of Bridge, Structural and Ornamental Iron Workers Union, et al, petitioners, versus Jacob Perko. Mr. Feller?
David E. Feller: May it please the Court, Chief Justice. This case is here on certiorari to the Supreme Court of Ohio. That Court had refused review of a judgment in the trial court, and affirmed by intermediate appellate court for the plaintiff, who is the respondent here, against the petitioner. The petitioner -- or petitioners are Local 207 of the Structural Ironworkers Union and its officers who are sued as representatives of its members, being a class alleged in the complaint to be too numerous to name in the complaint. In view of the fact that this case is here after a jury verdict for the plaintiff, my statement of the facts will necessarily assume all doubtful questions in favor of the plaintiff and in making that assumption, the facts are substantially as follows. The plaintiff, a man named Perko, something over 65 years of age was working as a superintendent for the William Pollock Company, a construction company in Ohio. He did construction work of various kinds, the kind this man worked on involved the erection and demolition and repair of glass for instance. The plaintiff was an iron worker, but he worked for the Pollock Company alternately as a foreman and as a superintendent. To avoid confusion, I'd like to start out right at the beginning of this case to explain the use of those terms in this case. As these jobs are done there is a sup -- they involved several crafts. There'll be iron workers, boilermakers, carpenters, electricians. The superintendent is in charge of the job and supervises all the crafts. Then there are foreman for each craft. Now the foreman, as this term is used in this practice in Ohio, is not a supervisor, now here claimed to be a supervisor. He is really a straw boss, he's more frequently called the pusher, I think the records shows. He receives the orders from the superintendent and working with the other men, directs their activities; I think in an industrial plant we'd call him a gang leader. In any case, the plaintiff was working as a superintendent on a job building or reconstructing a blast furnace for the Ohio works of U.S. Steel, working for the Pollock Company as a superintendent with several crafts working for him. He -- during the period of his job, a jurisdictional dispute arose between the iron workers and the boilermakers. As a matter of fact during his -- during the immediate period when the facts here occurred there were no iron workers working on this job, where the plaintiff was working, but they were working on another job for the same company and they -- the claim was that, Mr. Perko was assigning or instructing boilermakers in iron workers' work. And the union, in fact, shut down the other job, where they had people working in the Hubber job and this company at this job, and the Ohio works job, they shut down operations. The company voluntarily shut down until the matter could be settled. The dispute then went to a jurisdiction committee, a local jurisdiction committee and they said that part of the work was boilermakers' work to work in dispute on the job on which Perko was working. Part of the work was iron workers' work. The rigging part was iron workers' work. And the day after that the ironworkers were called out to work on the job where Perko was superintendent. At or about the same time, charges were filed against Mr. Perko in the Ironworkers Union, although he was a superintendent he was a member of the Ironworkers Union, charging him with having violated the union law against instructing boilermakers in the trade or craft of the ironworkers. And when the ironworkers showed up on this job the day after the agreement in jurisdictional dispute committee which was then subsequently appealed further, but that's of no moment; the iron workers refused to take orders from Mr. Perko. Mr. Perko -- the orders were in fact given by the field superintendent who was yet at a higher level of supervision. Mr. Perko was retained on the payroll for some period of time and subsequently when the job was completed he was let go. Ordinarily in this business, you work only for the duration of a job and the record so shows but in any case he was let go and his complaint was that he was never rehired as a superintendent or as a foreman, either by the Pollock Company his immediate employer or by any other employer in this area because he claimed that the union had in its disciplinary procedure taken away his foreman's rights. There's no ever, ever evidence that this actually happened, but the claim was that the union, as part of this controversy arising out of the [Inaudible] dispute, had prevented him from obtaining employment as a superintendent or as a foreman and by foreman, I mean pusher.
Potter Stewart: Mr. Feller, does the record show that up until this time he had a full time job with Pollock or was it -- was this a job by job --
David E. Feller: Well, I gather he worked -- the record shows that he worked for 12 or 13 years and he worked sometimes as a foreman and sometimes as a superintendent.
Potter Stewart: But continuously, he was employed for 12 or 13 years by Pollock, was he?
David E. Feller: I gather that that he was for 12 or 13 years. The record on page 22 says that he was employed as a superintendent and a foreman. There would be times, the answer from the Pollock Company representatives was probably when work was slow that he would work in a gang or work as an iron worker. But as a rule as a foreman or a superintendent, so he was an employee some of the time, a plain ordinary employee, he was a pusher type employer, a foreman some other time and he was a superintendent other times. The record also shows that --
Byron R. White: But he wasn't laid off between jobs, does he?
David E. Feller: Well the record doesn't really say much on that, if Your Honor please, though it does show, again, I don't know that anybody has made anything of this subject, the president of the local union on page 111 of the record testified without contradiction as to what the practice was. And he says one of construction job is completed of what happens to the men, it's at the bottom of page 111, he says, “It is payday.” Question, “Everybody is laid off? Yes, sir. Is this true as to the men who had been engaged in the capacity of a foreman? Is it true about foreman? Yes.” Yes, generally it is true too.
William J. Brennan, Jr.: I gather it's true he's never had a job with Pollock since anyway?
David E. Feller: No he's not had a job with Pollock since or anywhere else for that matt -- well he's had -- no, correction. He has had jobs in subsequent years all of which terminated for one reason or other before he earned $1,200. He was receiving certain --
William J. Brennan, Jr.: Well I -- there's a lot to learn through anything in the record which shows he's had no job since because he got on this trouble which lead to the iron workers' system --
David E. Feller: Well again I have to suspend my judgment as to what the record shows since the jury found damages. But as the Court of Appeals of Ohio found in this case, the only evidence actually that he ever asked for a job was his evidence and he only asked for a job, he said only at Pollock and that one other company, the American Bridge Company and American Bridge witness testified that he hadn't asked for a job there.
Byron R. White: But under the instructions the jury found that this is why he had been working?
David E. Feller: Yes. Actually, the Court of Appeals, I go through the procedure, expressed grave doubt as to whether --
William J. Brennan, Jr.: It didn't hurt you on your issue that would admit these things that --
David E. Feller: Oh, no. It doesn't hurt me at all. As a matter of fact, I'd be pleased to admit it except for the fact that I have a whole history of the litigation. In any case, the plaintiff brought suit claiming he was deprived of his right to work as a foreman or as a superintendent, and this constitutes a conspiracy which was a common law tort for which he was entitled to recover damages. The union moved to dismiss on two grounds; first that since he was complaining about union disciplinary action he hadn't exhausted his remedies within the union; and second, that the acts complained of if and they in fact occurred constituted an unfair labor practice and therefore, was within the exclusive jurisdiction of the National Labor Relations Board. The trial court sustained the motion on the first ground, on the exhaustion of remedies ground, and this has significance for the preemption point later. The Court of Appeals affirmed without opinion and then the case went to the Supreme Court of Ohio first time. And that Court reversed in its opinion quite clearly said that on the exhaustion point that plaintiff and I am quoting, “Is not attempting to secure any redress for loss of rights as a member of the union. He is not seeking reinstatement, he is not asking for equitable relief, he is suing for a common law tort, and therefore, he was not required to exhaust his remedies within the union. Then it addressed itself to the second argument and again, here its words are worth quoting. The Court said, very simply, without much discussion, “That the National Labor Relations Board does not have such exclusive jurisdiction over an action to recover damages for a common law tort which is also when unfair labor practice prescribed by the Act as to preclude a state remedy.” Citing what then appeared to be cases which were believed in some quarters to hold that. And that is the decision to this Court in the Gonzales case and in Roberno -- and in the Russell case. And though not citing it, the ca -- the Garmon case first time around in this Court in which this Court sent the case back to the California to decide the question of whether damages would lie under state law. That was the Court's opinion; that the -- that really is the ruling law of this case as far as the Supreme Court of Ohio is concerned; that the National Labor Relations Act does not preclude a state court from granting damages in a tort action for an unfair labor practice. So the case went back for trial in the District -- in the trial court. This time the defendants amended their answer to also alleged now that the action was protected under Section 7 of the Act just to button up the preemption argument on both end. The case was tried and went to a jury. The jury could not agree. Before the jury retired, the defendants had moved for a directed verdict. The motion had been denied, and after the jury couldn't agree, the motion was renewed to the trial court and the trial court granted judgment for the defendants. It was again appealed through the Court of Appeals to the Supreme Court of Ohio which then said that this was error because the trial judge did not find, as it then said the trial judge had to find and this is apparently the new law for Ohio in this case that there was no evidence at all for the plaintiff. So it went back for trial again. The third time around resulted in the judgment which we are now complaining about here. It was affirmed by the Court of Appeals which is the intermediate court in Ohio and its opinion a very instructive one appears on pages 182 through 184 of the record. And it had grave doubts as to whether -- as a matter of fact said so there is very little that supports the plaintiffs cause of action but after that time before when it has been kicked in the seat by the Supreme Court of Ohio, it felt that it couldn't do anything but affirm and so we are here. Now basically, the question in this case is a very simple one, and I think already decided by this Court and that is whether actions of a union with regard to the affecting the employment of the plaintiff here are to be tested and judged, and damages to be awarded under the common law of conspiracy to the way this case was brought and which in the way the jury was instructed; the common law of conspiracy or under the standards for concerted action established under the National Labor Relations Act. Actually, the Supreme Court of Ohio which -- its first opinion is the law of this case up to this point answered that question very simply. In its view, there could coexist a remedy for unfair labor practices under the National Labor Relations Act and a common law cause of action sounding in conspiracy under state law. Now I gather that at this point that opinion -- that view has been abandoned by the respondent. At least it's not argued at all because since the first opinion under the Supreme Court of Ohio, there have been some other decisions in this Court, and though the Supreme Court of Ohio refused the third time around to hear this case, it denied review and dismissed an appeal on the ground that the federal question, the constitutional question was without substance. In fact, this Court has decided the Garmon case, and the Garmon case pretty clearly demonstrates that it is not true that a cause of action for damages, unlike a cause of action for an injunction can coexist with respect to what are or arguably --
William J. Brennan, Jr.: Well I've forgotten, the Garmon case.
David E. Feller: This is Garmon second.
William J. Brennan, Jr.: Yes was the Garmon second tort too?
David E. Feller: Garmon second? Yes, Garmon second was tort. It was under a tort law assimilated by the State of California to the federal law. If that‘s the case that matter was sent back, there really was no law but it was tort and it was damages. And Garmon established that the fact that it was damages didn't make any difference. Up to that point, there were those who believe since that we had Russell which relied on the fact there was violence. We had Gonzales which relied on the fact it was a suit on -- in contract to restore membership rights but both were suits for damages, as has been the Labernum which is a violent case. And there were those including the Supreme Court of Ohio read that law as to say that the distinction was damages versus injunction And this Court decided in Garmon it was not that. And so the Supreme Court of Ohio's theory, as I said, has been abandoned here. The respondent in his brief doesn't rely on it at all. Instead, he has -- made several other arguments which I can briefly summarize as far as I can. The first argument is that the plaintiff respondent was a supervisor and supervisors are outside of the Act. Therefore, there is no preemption. That argument is erroneous to the matter of fact and as of law. Perhaps, when we go over to the marks, I'll spend a few minutes on that question. The second argument is that the relationship of union to member is at the periphery of the Act, like those of the language that's used and therefore, Gonzales applies. Now let me deal with the second one first because it's very quick. In Gonzales, this Court held that a member who sued his union for breach of contract, the contract being the constitution and claiming a right to be restored to membership could sue in the state court, that wasn't disputed, and could also recover consequential damages in loss of employment in order this Court said so as not to truncate the remedy. The essential cause of action as the Court in Gonzales repeated again and again, the critical point in that case was that the suit was a suit for loss of rights as a membership in the union. I think the crux to Mr. Justice Frankfurter's opinion said, the crux of the claim sustained by the California court was that the California law membership in the labor union constitutes a contract between the member and the union. The dissent in that case argued of course that allowing damages for a loss of employment rights which was concededly in the federal area, but letting it latch on to this contract action put a premium on artful pleading. Now we don't have to worry in this case whether Gonzales is good law or not because the Supreme Court of Ohio has expressly thrown out any reliance on Gonzales in this case. When in disposing of the exhaustion remedy, it said this case is not a case in which suit is brought for loss of membership rights as a contract suit, but is a suit for damages for loss of employment rights. But of course, employment rights and union action dealing with the employment rights, this is the very crux of the regulation of the Act, a good part of the regulation of the Act in regulating union.
Potter Stewart: You're not quoting the Supreme Court of Ohio when you said --
David E. Feller: Oh --
Potter Stewart: It didn't say that is that, -- alright I beg your pardon perhaps it did but I don't recollect --
David E. Feller: Well, “Plaintiff is not attempting to secure any redress for loss of rights as a member of the union.”
Potter Stewart: Yes, but not [Inaudible]
David E. Feller: Well then I was -- I was going on to my argument that employment rights are what at the crux of the National Labor Relations Act regulation of union activity Section 8 (a) (3) which Your Honors --
Potter Stewart: But the Supreme Court of Ohio did not say this as a suit for loss of employment rights, did it?
David E. Feller: No. Well I think that -- I think what it says is that seeking a monetary award, defendants contend --
Potter Stewart: It's not about the tort.
David E. Feller: Well he said it's a tort. He said there -- they committed a common law tort against him by conspiring to deprive him of his right to earn a living and interfering with his contract of employment with of the -- of William B. Pollock Company for which he has money judgments. I think that's interfering with his employment with the Pollock Company. Now as I said interference with employment for not being a union member or for other reasons is at the essence of the Act's regulations of union conduct in Section 8 (a) (3) of the Act, as employer Section 8 (b) (2) of the Act and as I think we can get on the later Section 8 (b) (1) of the Act also. So that Gonzales has nothing to do with this case. We are in the essence of the regulation. The only question left I think for me to discuss is the question as to whether this is out of the preempted area because of the claim that plaintiff is just a superintendent and superintendents somehow are exempted from the entire scope of the Act.